IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


RONALD D. WEAVER,                         : No. 401 WAL 2017
                                          :
                   Petitioner             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
             v.                           :
                                          :
                                          :
COMMONWEALTH OF PENNSYLVANIA              :
DEPARTMENT OF CORRECTIONS                 :
EMPLOYEES: SUSAN SHOFF, OFFICER           :
EVANISKO, EUGENE SANTORELLA,              :
TREVOR WINGARD, AND DORINA                :
VARNER,                                   :
                                          :
                   Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 14th day of March, 2018, the Petition for Allowance of Appeal is

DENIED.